COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-206-CV
 
BUILDING
TOMORROW=S TALENT, LLC                                 APPELLANTS
AND MATTHEW GAY
 
                                                   V.
 
DORIS MARIE SIMS AND                                                       APPELLEES
SUCCESSION
BUILDERS, LLC                                                                
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties=AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON,
J.    
 
DELIVERED:  June 12, 2008    




[1]See Tex. R. App. P. 47.4.